DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 3/7/2022 have been entered.  in the amendment, the specification has been amended.  Claims 1, 6, 7, 9, 13, 14, 16, and 17 have been amended. 
The objections to the specification have been withdrawn. 
The objections to claims 1, 6, 9, 13, 16, and 17 have been withdrawn. 
The rejection of claims 1-17 under 35 U.S.C. 112(b) has been withdrawn. 
 
Claim Objections
Claim 9 is objected to because of the following informalities: 
Line 4: “detector; process” appears instead of “detector; and process”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from claim 8, and recites the same limitation as claim 8, hence fails to further limit claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7, 9, 11-14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gilliland et al. (US 9,420,264). 
As to claim 1, Gilliland discloses a LIDAR system (e.g., FIGS. 1, 2; col. 6, lines 44-50), the LIDAR system comprising: 
a plurality of anchored LIDAR sensing units, each anchored LIDAR sensing unit (e.g., FIGS. 1, 2; col. 6, lines 44-50; col. 7, lines 5-11; col. 8, lines 7-14) comprising at least: 
a housing (col. 2, lines 13-14); 
at least one detector, mounted in the housing, configured to detect light signals arriving from objects in a field of view of the anchored LIDAR sensing units (col. 2, lines 13-40; col. 6, line 61 to col. 7, line 5); and 
a communication unit, configured to output detection information which is based on outputs of the at least one detector and which is indicative of existence of the objects (col. 4, line 64 to col. 5, line 8); and 
at least one integratory processing unit, configured to receive the detection information from two or more of the plurality of anchored LIDAR sensing units, and to process the received detection information to provide a three dimensional (3D) model of a scene which is larger than any of the fields of view of each one of the anchored LIDAR sensing units (col. 5, line 64 to col. 6, line 7; col. 7, lines 19-24). 
As to claim 2, Gilliland further discloses that two or more of the plurality of anchored LIDAR sensing units are mounted at a height of at least 3 meters above ground level (FIG. 1, reference number 14; FIG. 2). 
As to claim 5, Gilliland further discloses that at least one of the plurality of anchored LIDAR sensing units further comprises a processor, configured to process the light signals to determine existence of objects in the field of view of the LIDAR sensing unit (col. 4, line 64 to col. 5, line 12; col. 13, line 54 to col. 15, line 19; col. 15, lines 35-43). 
As to claim 7, Gilliland further discloses that at least one of the plurality of anchored LIDAR sensing units further comprise at least one sensor selected from a group consisting of: a camera, a RADAR, and an ultrasound detector (FIGS. 1, 2). 
As to claim 9, Gilliland further discloses that the at least one integratory processing unit is further configured to receive sensor detection information from at least one anchored sensor selected from a group consisting of: a camera, a RADAR, and an ultrasound detector; process the sensor detection information of the at least one anchored sensor together with the received detection information to provide a three dimensional (3D) model of a scene which is larger than any of the fields of view of the anchored LIDAR sensing units (col. 5, lines 64 to col. 6, line 7; col. 7, line 59 to col. 8, line 45). 
As to claim 11, Gilliland further discloses that a distance between a first anchored LIDAR sensing unit of the plurality of anchored LIDAR sensing units and a second anchored LIDAR sensing unit of the plurality of anchored LIDAR sensing units exceeds a first detection range of the first anchored LIDAR sensing unit and a second detection range of the second anchored LIDAR sensing unit (FIG. 1; col. 7, lines 19-27; col. 9, lines 43-55; a shadowed region for the first anchored LIDAR sensing unit limits its range, as does likewise a shadowed region for a second anchored LIDAR sensing unit, hence the cited excerpts apply, and clearly the distance between the two units across a stadium venue satisfies the claim limitation). 
As to claim 12, Gilliland further discloses that a distance between a first anchored LIDAR sensing unit of the plurality of anchored LIDAR sensing units and at least one integratory processing unit exceeds a first detection range of the first anchored LIDAR sensing unit (FIG. 1; col. 7, lines 19-27; col. 9, lines 43-55; a shadowed region for the first anchored LIDAR sensing unit limits its range, hence, considering the integratory processing unit feature to refer to the van 2 of FIG. 1, the cited excerpts apply, and clearly the distance between a first anchored LIDAR sensing unit and a van outside a stadium venue satisfies the claim limitation). 
As to claim 13, Gilliland further discloses that the at least one integratory processing unit is configured to: 
receive from multiple anchored LIDAR sensing units of the plurality of anchored LIDAR sensing units detection information pertaining to a common spatial area comprised in the fields of view of the multiple anchored LIDAR sensing units (col. 5, lines 64 to col. 6, line 7; col. 7, line 59 to col. 8, line 45); and 
process the received detection information to provide a 3D model of the common spatial area which comprises 3D information of opposing sides of an object in the common spatial area, wherein none of the multiple anchored LIDAR sensing units detects all of the opposing sides (col. 5, lines 64 to col. 6, line 7; col. 7, line 59 to col. 8, line 45). 
As to claim 14, Gilliland further discloses a synchronization controller which is configured to instruct a first anchored LIDAR sensing unit of the plurality of anchored LIDAR sensing units to modify its light emission scheme (col. 24, lines 7-32; the limitation “so as to prevent interferences by the first anchored LIDAR sensing unit to a second anchored LIDAR sensing unit of the plurality of anchored LIDAR sensing units” is considered to be a mere statement of intended use or desired outcome, and thus has no patentable weight). 
As to claim 16, Gilliland discloses a method for LIDAR processing in a distributed LIDAR system, the method comprising: 
receiving detection information from a plurality of anchored LIDAR sensing units, each of the anchored LIDAR units of the plurality of anchored LIDAR sensing units covering a different field of view (e.g., FIGS. 1, 2; col. 6, lines 44-50; col. 7, lines 5-11; col. 8, lines 7-14); 
processing the received detection information to provide a 3D model of a scene which is larger than any of the fields of view of the anchored LIDAR sensing units (col. 2, lines 13-40; col. 4, line 64 to col. 5, line 8; col. 5, line 65 to col. 6, line 7; col. 6, line 61 to col. 7, line 5; col. 7, lines 19-24); 
preparing different 3D data to send to different recipients (col. 7, line 59 to col. 9, line 21); and 
sending different 3D data of the scene to different recipients (col. 7, line 59 to col. 10, line 19). 
As to claim 17, Gilliland discloses an integratory LIDAR system (e.g., FIGS. 1, 2; col. 6, lines 44-50), the integratory LIDAR system comprising: 
a communication module for receiving detection information (col. 2, lines 13-40; col. 4, line 64 to col. 5, line 8; col. 6, line 61 to col. 7, line 5) from a plurality of anchored LIDAR sensing units (e.g., FIGS. 1, 2; col. 4, line 64 to col. 5, line 8; col. 6, lines 44-50; col. 7, lines 5-11; col. 8, lines 7-14); and 
a processor configured to process the detection information received from the plurality of anchored LIDAR sensing units to provide a 3D model of a scene which is larger than any of the fields of view of the anchored LIDAR sensing units (col. 5, line 65 to col. 6, line 7; col. 7, lines 19-24). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland. 
As to claim 3, Gilliland further teaches use of the system in collision avoidance, guidance, and navigation (col. 5, lines 8-12), and therefore suggests a regional communication unit configured to obtain at least a part of the 3D model and to wirelessly transmit 3D data indicative of at least a portion of the 3D model to a vehicle. 
As to claim 4, Gilliland further teaches different anchored LIDAR sensing units deployed around an area of play in, e.g., a stadium and capable of wireless communication (FIGS. 1, 2; col. 10, lines 3-7), and, because the different units would be, at least in part, at different distances from the object of play, would necessarily have different levels of detail, and therefore suggests that the at least one integratory processing unit is configured to: wirelessly transmit to a first vehicle, based on a first request received from the first vehicle, first 3D data pertaining to a spatial area at a first time; and wirelessly transmit to a second vehicle, based on a second request received from the second vehicle, second 3D data pertaining to the spatial area at the first time, wherein the first 3D data and the second 3D data comprise 3D data in different levels of details (use of a second vehicle is obvious, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA1960), since no new and unexpected result would be produced, MPEP 2144.04 VI. B. Duplication of Parts). 
As to claim 6, Gilliland further teaches the system on a wheeled tripod (FIGS. 1, 2; col. 6, lines 44-50; a wheeled camera tripod need not be moving when in use, and tripod wheels are generally lockable—note that in FIG. 1 the “dedicated platform” is sloped, so that locks on the tripod wheels would be engaged when the system is in use) and therefore suggests that the at least one integratory processing unit is anchored to a stationary object. 
As to claim 8, Gilliland further teaches enablement of full 3D object modeling and tracking, with specific commands to individual elements of the system (col. 5, lines 64 to col. 6, line 7; col. 7, line 59 to col. 8, line 45), and therefore suggests at least one processor configured to determine operational parameters for at least one of the plurality of anchored LIDAR sensing units based on detection information of the at least one additional sensor. 
As to claim 10, Gilliland further teaches enablement of full 3D object modeling and tracking, with specific commands to individual elements of the system (col. 5, lines 64 to col. 6, line 7; col. 7, line 59 to col. 8, line 45), and therefore suggests at least one processor configured to determine operational parameters for at least one of the plurality of anchored LIDAR sensing units based on detection information of the at least one additional sensor. 
As to claim 12, Gilliland further teaches that a distance between a first anchored LIDAR sensing unit of the plurality of anchored LIDAR sensing units and at least one integratory processing unit exceeds a first detection range of the first anchored LIDAR sensing unit. 
As to claim 15, Gilliland further teaches use of the system in collision avoidance, guidance, and navigation (col. 5, lines 8-12), and therefore suggests the at least one integratory processing unit is configured to instruct a driving decision of a vehicle in the scene based on the 3D model. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645